FILED IN COURT OF APPEALS
                                                            r   12tfi Court ol Appeals Disrist




                                                                                           FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/18/2015                                                      COA No. 12-13-00394-CR
HAWKINS, RAY JR.                  Tr. Ct. No. 17626                                              PD-1501-15
The Appellant's Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                                   Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              PAM ESTES
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *